t c memo united_states tax_court paul d and joyce e krause petitioners v commissioner of internal revenue respondent docket no filed date paul d krause pro_se ann m welhaf for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and an addition_to_tax under sec_6651 of dollar_figure respondent conceded the addition_to_tax under sec_6651 petitioners conceded all other adjustments in the unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue notice_of_deficiency the sole issue for decision is whether petitioners are entitled to report gain realized from the sale of real_estate under the installment_method pursuant to sec_453 when petitioners on their income_tax return reported the gain in full as a completed sale some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was albuquergue new mexico during petitioners sold three real_estate properties the consideration for which was to be paid to them for a period or periods extending beyond the year_of_sale the parties stipulated that these properties were sold under an installment_method on their federal_income_tax return for petitioners reported the sales on a schedule d capital_gains_and_losses as long-term_capital_gains their tax_liability for was based upon the entire gain realized from the sales of their properties respondent determined that petitioners underreported the gain realized from one of the properties and petitioners have conceded that determination as noted above petitioners chose to include the entire gains realized from the sales of their real_estate properties on their return because they had incurred and claimed a sec_179 expense during of dollar_figure that would substantially offset or mitigate the tax on the gains realized from their real_estate sales respondent however determined in the notice_of_deficiency that petitioners were not entitled to a sec_179 expense deduction and therefore disallowed that expense petitioners conceded that adjustment and now seek the benefit of sec_453 to have their real_estate gains taxed under the installment_method respondent challenges their right to do so sec_453 provides that income from an installment_sale is accounted for under the installment_method see 92_tc_303 an installment_sale is defined as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs see sec_453 income from an installment_sale is automatically to be taken into account as installment income under sec_453 unless the taxpayer elects not to have the method apply see sec_453 d bolton v commissioner supra pincite generally an election by the taxpayer not to report a disposition of property on the installment_method is made by the due_date of the taxpayer's return for the year in which the disposition occurs and in the manner prescribed by the appropriate tax forms for that return see bolton v commissioner supra sec_15a_453-1t d temporary income_tax regs fed reg date specifically a taxpayer who reports an amount_realized which equals the selling_price and includes the full face_amount of any installment_obligations received in connection with the sale is considered to have made an effective election that the installment_sales provisions of sec_453 are not applicable see sec_15a_453-1t d temporary income_tax regs supra generally such an election is irrevocable and may only be revoked with the secretary's permission see sec_15a 1t d temporary income_tax regs supra here petitioners never applied to the commissioner to have their election revoked and to have real_estate gains at issue taxed under the sec_453 installment_method petitioners admittedly now seek the benefits of the installment_method because a substantial sec_179 expense claimed on their income_tax return was disallowed thus they have been deprived of a deduction that would have substantially offset those gains sec_15a d temporary income_tax regs supra provides generally that an election not to have the installment_method apply will not be revoked when one of the purposes for the revocation is the avoidance of federal income taxes stated another way the election is not generally revocable where the taxpayer's desire for the revocation is based on hindsight rather than foresight the court therefore rejects petitioners’ claim to have their real_estate gains taxed under the sec_453 installment_method decision will be entered for respondent for the deficiency in tax and for petitioners for the addition_to_tax
